


110 HR 5558 IH: Energy Infrastructure Tax Fairness

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5558
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To limit the discriminatory taxation of oil pipeline
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Infrastructure Tax Fairness
			 Act.
		2.Limitation on
			 discriminatory taxation of oil pipeline property
			(a)DefinitionsFor
			 purposes of this Act:
				(1)AssessmentThe
			 term assessment means valuation for a property tax levied by a
			 taxing authority.
				(2)Assessment
			 jurisdictionThe term assessment jurisdiction
			 means a geographical area used in determining the assessed value of property
			 for ad valorem taxation.
				(3)Commercial and
			 industrial propertyThe term commercial and industrial
			 property means property (excluding oil pipeline property, public
			 utility property, and land used primarily for agricultural purposes or timber
			 growth) devoted to commercial or industrial use and subject to a property tax
			 levy.
				(4)Oil pipeline
			 propertyThe term oil pipeline property means all
			 property, real personal and intangible:
					(A)owned or used by
			 an oil pipeline providing interstate transportation of oil, refined petroleum
			 products or other hazardous liquids;
					(B)owned or used by
			 an oil pipeline for storage of oil, refined petroleum products or other
			 hazardous liquids, which is connected to any property described in subparagraph
			 (B); or
					(C)subject to the
			 jurisdiction of the Federal Energy Regulatory Commission.
					(5)Public utility
			 propertyThe term public utility property means
			 property (excluding oil pipeline property) that is devoted to public service
			 and is owned or used by any entity that performs a public service and is
			 regulated by any governmental agency.
				(b)Discriminatory
			 ActsThe acts specified in this subsection unreasonably burden
			 and discriminate against interstate commerce. A State, subdivision of a State,
			 authority acting for a State or subdivision of a State, or any other taxing
			 authority (including a taxing jurisdiction and a taxing district) may not do
			 any of the following such acts:
				(1)Assess oil pipeline
			 property at a value that has a higher ratio to the true market value of the oil
			 pipeline property than the ratio that the assessed value of other commercial
			 and industrial property in the same assessment jurisdiction has to the true
			 market value of the other commercial and industrial property, or levy or
			 collect a tax on such an assessment.
				(2)Levy or collect an
			 ad valorem property tax on oil pipeline property at a tax rate that exceeds the
			 tax rate applicable to commercial and industrial property in the same
			 assessment jurisdiction.
				(3)Impose any other
			 tax that discriminates against oil pipeline property described in subsection
			 (a)(4) of this section.
				3.Jurisdiction of
			 courts; relief
			(a)Grant of
			 JurisdictionNotwithstanding section 1341 of title 28, United
			 States Code, and notions of comity, and without regard to the amount in
			 controversy or citizenship of the parties, the district courts of the United
			 States shall have jurisdiction, concurrent with other jurisdiction of the
			 courts of the United States, of States, and of all other taxing authorities and
			 taxing jurisdictions, to prevent a violation of section 1.
			(b)ReliefExcept
			 as otherwise provided in this subsection, relief may be granted under this Act
			 only if the ratio of assessed value to true market value of oil pipeline
			 property exceeds by at least 5 percent the ratio of assessed value to true
			 market value of other commercial and industrial property in the same assessment
			 jurisdiction. If the ratio of the assessed value of other commercial and
			 industrial property in the assessment jurisdiction to the true market value of
			 all other commercial and industrial property cannot be determined to the
			 satisfaction of the court through the random-sampling method known as a sales
			 assessment ratio study (to be carried out under statistical principles
			 applicable to such a study), each of the following shall be a violation of
			 section 1 for which relief under this Act may be granted:
				(1)An assessment of
			 the oil pipeline property at a value that has a higher ratio of assessed value
			 to the true market value of the oil pipeline property than the ratio of the
			 assessed value of all other property (excluding public utility property)
			 subject to a property tax levy in the assessment jurisdiction has to the true
			 market value of all other property (excluding public utility property).
				(2)The collection of
			 an ad valorem property tax on the oil pipeline property at a tax rate that
			 exceeds the tax rate applicable to all other taxable property (excluding public
			 utility property) in the taxing jurisdiction.
				
